— TMs is an appeal by the employer and insurance carrier from an award under subdivision 8 of section 15 of the Workmen’s Compensation Law. The employer was engaged in the execution of a contract with the city of Utica for the cleaning *716of the city streets. Gerardo Paeiello was engaged by the employer in doing this work. The State Industrial Board found that while engaged in his regular employment Paeiello fell off his employer’s truck and received fatal injuries. The evidence sustains the finding. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.